CAUSE NO. 12-13-00386-CR
                               IN THE COURT OF APPEALS
                       TWELFTH COURT OF APPEALS DISTRICT
                                        TYLER, TEXAS


WILLIE OWENS III,                            }           APPEALED FROM 159TH
DISTRICT COURT
APPELLANT


V.                                           }             IN AND FOR


THE STATE OF TEXAS,                          }             ANGELINA COUNTY, TEXAS
APPELLEE


                                            ORDER
       ON THIS DAY, after reviewing the materials filed in this appeal, the Court has
concluded that this cause should be remanded to the trial court.
       IT IS THEREFORE ORDERED that this cause be remanded to the trial court for a
hearing on the status of the portion of the reporter’s record for which Regina Grant is the
responsible reporter. See TEX. R. APP. P. 35.3(c).
       IT IS FURTHER ORDERED that the trial court shall determine whether this portion of
the record has been lost or destroyed and make findings in accordance with Texas Rule of
Appellate Procedure 34.6(f).
       IT IS FINALLY ORDERED that once findings are made in accordance with Texas Rule
of Appellate Procedure 34.6(f), a supplemental reporter’s record of the hearing and a
supplemental clerk’s record containing the court’s findings of fact and conclusions of law and
any appropriate order(s) attendant thereto be certified to this Court on or before Wednesday,
August 6, 2014.
CATHY S. LUSK, CLERK

12TH COURT OF APPEALS



ASHLEY YOUNT, DEPUTY CLERK